DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the respective first and second plurality of stokes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It appears the word, “stokes”, should be - -spokes- -, and for the Office Action below, it is presumed the suggested correction will be made.

Claim 19 recites the limitation "the respective first and second plurality of stokes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It appears the word, “stokes”, 

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16, 19-20, 21-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi (FR-2409221) in view of Delage (DE-4141276) and Wampler (US-20040178301). Regarding Claim 1, 5-10, Cecchi discloses a reel apparatus comprising: first 16 and second 16a rings; first 24,25,35 and second 24a,25a,35a hubs; a first plurality of spokes 11 extending between and attached to the first hub and the first ring; a second plurality of spokes 11a extending between and attached to the second hub and the second ring; and a plurality of staves 5 extending between and attached to the first and second plurality of spokes; wherein (1) the first and second rings each comprise at least two detachable segments collectively forming a circumference of the respective first and second rings, the at least two .
	However, Delage teaches a reel apparatus having a first and second plurality of spokes 7,8,9 extending between and detachably attached to a respective first and second ring 6; ends of the first and second plurality of spokes extend into respective apertures (formed by 39 and 40 as shown in Figure 6) of the respective first and second ring via a plurality of fasteners (depicted in Figure 6) (Figures 1-7 and 
	Further, Wampler teaches a reel apparatus comprising a plurality of staves 140 extending between and detachably attached to first and second plurality of spokes 110; opposed ends of each of the plurality of staves are disposed in open shapes 415 with respective first and second plurality of spokes disposed within the open-shapes; a plurality of fasteners (see paragraph [0029], lines 15-29) connecting opposed ends of each of the plurality of staves to the respective first and second plurality of spokes (Figures 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detachably attach the staves to the spokes of Cecchi to make the reel further able to be disassembled and take up less space when not in use.

	Regarding Claims 11-16, 19-20, Cecchi a reel apparatus comprising: first 16 and second rings 16a; first 24,25,35 and second hubs 24a,25a,35a; a first plurality of spokes 11 extending between and attached to the first hub and the first ring; a second plurality of spokes 11a extending between and attached to the second hub and the second ring; a plurality of staves 5 extending between and attached to the first and second plurality of spokes; and a plurality of fasteners connecting: (1) for each of the respective first and second hubs, opposed detachable portions to one another (fasteners 33,34 connecting 24 or 24a and 35 or 35a); and/or (2) the respective first and second plurality of spokes to the respective first and second hubs (fasteners 33,34); the respective first and second plurality of spokes extend into respective openings (formed between 24 or 24a and 35 or 35a, respectively) of the respective first and second hubs 
However, Delage teaches a reel apparatus having a first and second plurality of spokes 7,8,9 extending between and detachably attached to a respective first and second ring 6; ends of the first and second plurality of spokes extend into respective apertures (formed by 39 and 40 as shown in Figure 6) of the respective first and second ring via a plurality of fasteners (depicted in Figure 6) (Figures 1-7 and Machine Translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detachably attach the spokes of Cecchi to the rings as taught by Delage to allow the reel to be disassembled when not in use and take up less storage space.
	Further, Wampler teaches a reel apparatus comprising a plurality of staves 140 extending between and detachably attached to first and second plurality of spokes 110; opposed ends of each of the plurality of staves are disposed in open shapes 415 with respective first and second plurality of spokes disposed within the open-shapes; a plurality of fasteners (see paragraph [0029], lines 15-29) connecting opposed ends of each of the plurality of staves to the respective first and second plurality of spokes (Figures 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detachably attach the staves to the spokes of Cecchi to make the reel further able to be disassembled and take up less space when not in use.

Regarding Claims 21-25 and 28-30, the method of assembling the reel of Cecchi in view of Delage and Wampler would be inherent in the normal and expected operation.

Claims 2-4, 17-18, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi (FR-2409221) in view of Delage (DE-4141276) and Wampler (US-20040178301) as applied to claims 1, 5-16, 21-25, 28-30 above, and further in view of Awebro (US-3652026). Regarding Claim 2-4, 17-18, Cecchi does not expressly disclose wherein (1) the first and second rings each comprise the at least two detachable .
However, Awebro teaches a reel apparatus wherein (1) first 16 and second rings 17 each comprise the at least two detachable segments 27,28 collectively forming the circumference of the respective first and second rings, the at least two detachable segments each having the multiple detachable ends 38 allowing the respective first and second rings to 15MMG01-001-US be broken down into the at least two completely detached segments detached at their respective multiple detachable ends; the at least two detachable segments of each of the first and second rings comprise semi-circular shapes (depicted in Figure 3); and a plurality of fasteners 38 connecting, for each of the first and second rings, the at least two detachable segments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rings of Cecchi detachable halves connected by fasteners to allow the apparatus to be disassembled and take up less space in storage when not in use. 

Regarding Claims 26-27, the method of assembling the reel of Ceccchi in view of Delage and Wampler and further in view of Awebro would have been inherent from its normal and expected operation.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619